internal_revenue_service 11uil number release date cc dom p si 7--plr-111786-98 re date legend x trust ein trust ein trust ein trust trust trust trust qsst tin qsst tin qsst tin qsst tin qsst tin qsst tin qsst tin qsst tin qsst tin tin qsst tin qsst tin qsst tin qsst tin qsst tin qsst tin qsst tin qsst tin qsst tin qsst tin qsst tin a ssn b ssn c ssn d e ssn ssn a date date date date dear we received your representative’s letter dated submitted on x’s behalf requesting a ruling under sec_1362 of the internal_revenue_code this letter responds to that request the represented facts are as follows x is a corporation that elected to be treated as an s_corporation under sec_1362 effective for its taxable_year beginning date one of x's shareholders was trust x's law firm erroneously concluded that trust could be treated as a separate qualified subchapter_s trusts qsst on date x's law firm discovered this error while reviewing the electing small_business trusts' esbt elections made by some of x's trust shareholders to determine if those shareholders that had elected to be esbts could qualify as qssts x's law firm determined that the a separate shares of trust could not qualify as separate qssts because the will that created trust provided that the trustees may pay unto or expend for the benefit of a single beneficiary such part of the principal of his and or their respective share or shares as the trustees may deem necessary notwithstanding the right of any other beneficiary this provision fails the qsst requirement in sec_1361 that any corpus distributed during the life of the current income_beneficiary may be distributed only to the beneficiary x now requests an extension of time for trust to make an esbt election under sec_1361 and notice_97_12 1997_3_irb_11 and an extension of time to file trust 1's shareholder consent to x's s_corporation_election to be effective date trust and trust received shares of x on date and filed esbt elections the next day the elections were each defective because the elections failed to list all current potential income beneficiaries x has filed this request to ask for permission for trust and trust to file corrected esbt elections and shareholder consents to x's s_corporation_election to be effective date additionally x's law firm erroneously concluded that four trust shareholders trust trust trust and trust could not qualify as qssts and therefore had to be esbts in order to be qualified s_corporation shareholders x's law firm determined during the review of corporate shareholders on date that the four trusts could qualify a sec_21 qssts the beneficiaries of the qssts qsst qsst qsst qsst qsst qsst qsst qsst qsst qsst qsst qsst qsst qsst qsst qsst qsst qsst qsst qsst and qsst and the trustees of the four trust shareholders filed statements on date to convert from esbts to qssts pursuant to revproc_98_23 1998_10_irb_30 x then filed this request to obtain an extension of time to file the qssts’ shareholder consents to x’s s_corporation_election beginning date after x’s election on date to become an s_corporation x added new shareholders these shareholders a b c d and e have also filed consents to x’s s_corporation_election it has been represented that the terminating events were inadvertent and that the termination was not the result of retroactive tax planning or motivated by tax_avoidance x’s management is not knowledgeable in technical tax matters and relied solely on the law firm with regard to all tax issues including the preparation of x’s tax returns x and its trust shareholders took steps to seek relief immediately after their discovery of the termination of the s_corporation status sec_1361 provides that for purposes of the code the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under sec_1362 is in effect for the year for taxable years beginning after date sec_1361 defines a small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than a certain number of shareholders b have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that for purposes of sec_1361 an esbt may be a shareholder of an s_corporation sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 a the trust shall be treated as a_trust described in sec_1361 and b for purposes of sec_678 the beneficiary of the trust shall be treated as the owner of that portion of the trust that consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that the beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that this election will be effective up to days and months before the date of the election sec_1361 provides that for purposes of sec_1361 the term qualified_subchapter_s_trust means a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to that beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of the beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states a substantially separate and independent share of a_trust within the meaning of c shall be treated as a separate trust for purposes of sec_1361 and d sec_1361 provides that the term electing_small_business_trust means a_trust that i does not have as a beneficiary any person other than an individual an estate or an organization described in sec_170 through ii has no beneficiary that acquired the trust interest by purchase and iii elects to be an electing_small_business_trust sec_1361 provides that the term electing_small_business_trust shall not include i any qsst as defined in sec_1361 if an election under sec_1361 applies to any corporation the stock of which is held by such trust ii any trust exempt from tax under subtitle a and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in sec_664 notice_97_12 1997_3_irb_11 provides that the trustee of an esbt must make the election by signing and filing with the service_center with which the corporation files its income_tax return a statement that contains the names addresses and taxpayer identification numbers of all potential current beneficiaries the trust and the corporation identifies the election as an election made under sec_1361 specifies the date on which the election is to become effective not earlier than days and two months before the date on which the election is filed specifies the date on which the stock of the corporation was transferred to the trust and provides all information and representations necessary to show a that all potential current beneficiaries meet the shareholder requirements of sec_1361 and b that the trust meets the definitional requirements of an esbt under sec_1361 sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the first day of the first tax_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 will be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made by reason of a failure to meet the requirements of sec_1361 or to obtain the shareholder consents the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation is treated as an s_corporation during the period specified by the secretary with respect to sec_1362 the committee reports accompanying the subchapter_s_revision_act_of_1982 state the following if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenue without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 x represents that all of its shareholders from date to the present intended that x be an s_corporation from date and thereafter and have filed consents to x’s s_corporation_election x also represents that the status of the shareholders is correct and the status of the shareholders who are trusts has been correctly elected x further represents that the corporation and its shareholders filed tax returns and reported to shareholders in a manner consistent with treatment of x as an s_corporation based solely on the facts submitted and the representations made we conclude that the termination of x’s subchapter_s_corporation election which resulted from the transfers described above was an inadvertent termination within the meaning of sec_1362 x will be treated as an s_corporation from date and thereafter provided within days from the date of this letter trust trust and trust file correct esbt elections with the appropriate service_center pursuant to sec_1361 and notice_97_12 with an effective date of date and all of the shareholders of x must have filed shareholder consents to x's s_corporation_election with the service_center within days of the date of this letter a copy of this letter should be attached to the esbt elections and shareholder consents filed with the service_center this ruling shall be null and void if the requirements of this paragraph are not met except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the above-described facts under any other provision of the code specifically no opinion is expressed on whether the election made by x to be treated as an s_corporation was a valid election under sec_1362 whether trust trust or trust are esbts or whether trust trust trust and trust qualify a sec_21 qssts withing the meaning of sec_1361 or whether x's current shareholders are valid s_corporation shareholders this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours joseph h makurath senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries
